The judgment of the court was pronounced by
Slidell, J.
There is a motion to dismiss this appeal, upon the ground that the appellant, since the order of appeal, has acquiesced in the judgment and satisfied it. The motion is accompanied by a transcript from the judgment docket of the court below, certified by the clerk, by which it appears that satisfaction of judgment was entered and signed by the attornies of both parties. The appellant has not thought proper to file an affidavit that the act of his attorney was unauthorised.
Appeal dismissed, at costs of appellant.